Name: Commission Regulation (EEC) No 1137/82 of 13 May 1982 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 82 Official Journal of the European Communities No L 132/33 COMMISSION REGULATION (EEC) No 1137/82 of 13 May 1982 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the Danish, German, French, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an exten ­ sion of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal ,  2 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1982,  Approximately 50 tonnes of boned beef held by the French intervention agency and put into store before 1 February 1982,  1 500 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1982,  400 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 January 1982. 2. The sale shall take place by means of a tendering procedure, in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into considera ­ tion which reach the intervention agencies concerned no later than 5 July 1982 at 12 noon. HAS ADOPTED THIS REGULATION : Article 1 Article 21 . The sale shall take place of approximately :  1 000 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 December 1981 , This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 266, 24. 10. 1979, p. 6.